DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                                A.S., a Child,
                                  Appellant,

                                      v.

                          STATE OF FLORIDA,
                               Appellee.

                               No. 4D14-3250

                            [January 6, 2016]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Elijah H. Williams, Judge; L.T. Case No.
13001916DL00A.

  Carey Haughwout, Public Defender, and Tatjana Ostapoff, Assistant
Public Defender, West Palm Beach, for appellant.

   Pamela Jo Bondi, Attorney General, Tallahassee, and Allen R. Geesey,
Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

   Appellant A.S., a child, was charged with battery on a school board
employee and resisting arrest. We affirm as to all substantive issues raised
on appeal and remand the case to the trial court solely for the narrow
purpose of correcting the final disposition in this case to comport with the
requirements of Florida Rule of Juvenile Procedure 8.115(d).

   Affirmed and remanded.

LEVINE, CONNER, and FORST, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.